DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/27/2021 have been fully considered but they are not persuasive.
(A)	On pages 16 and 17 of the Remarks, applicant argues that “Richards' lens assembly 104 cannot be modified to be "removable." In particular, Richards is directed to a lens assembly with "electronically controllable cylindrical power" (Abstract). Lens assembly 104 is electrically connected to controller 102, which in turn is connected to biometric device 510 and input interface 508 (see Richards' FIG. 5). A user can input their prescription information into input interface 508, and controller 102 can adjust lens assembly 104 in response to that prescription information (paragraph 39). The prescription information is also saved so that it can be used upon subsequent uses of the device (paragraph 39). Alternatively, biometric device 510 can scan the user's eye to determine their prescription information, and controller 102 can make the adjustments in response to the biometric scan (paragraph 40). 
In either case, Richards' device requires that lens assembly 104 be electronically adjustable (paragraphs 39-41 and 22). Therefore, making Richards' lens assembly 104 "removable" based on Abele's lens 806 (which is not electronically adjustable) would render lens assembly 104 inoperable for its intended purpose - to provide electronic adjustment of lens power for a user, and Richards' lens assembly 104 cannot be modified in this way.”

Response: 	Examiner respectfully disagree. Primarily, Counsel's assertion that “Richards’ lens assembly 104 cannot be modified to be “removable.” is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  Secondly, In response to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In para [0057], Abele teaches a removable lens which includes a memory component 812, and in which the memory component 812 may be a memory chip (e.g., an electrically erasable programmable read-only memory (EEPROM)). The input code representing information or characteristics of the lens 806 may be stored in the memory component 812. Thus, Examiner concludes since the removable lens is programmable and can also store an information or characteristics of the removable lens, it can be incorporated in the device of Richards’ lens to provide a versatile head-mounted system. In para [0031], Abele further teaches that, a user may employ the first pair of lenses 104 for an activity (e.g., an outdoor activity in sunlight) that requires the first characteristic (e.g., 80% tint level) provided by the first pair of lenses 104 and may employ the second pair of lenses 114 for an activity (e.g., an indoor activity with no sunlight) that requires the second characteristic (e.g., a clear or transparent lens having zero percent tint level) provided by the second pair of lenses 114. Therefore, upon reading para [0031], one of ordinary will be motivate to modify the optical system of Richard by utilizing the claimed removable supplemental lens in order to reduce amount of light that passes through the lenses and reduce eyestrain in bright environments. Thus, applicant’s arguments deemed to be unpersuasive, and rejection is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 5-7, 9-12, 14, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. US 2019/0265514 in view of Abele et al. US 2019/0041644.
Regarding claim 1, Richards teaches a system (Fig. 5: display system 402), comprising: a head-mounted support structure (Fig. 4: 400); a display (Fig. 5: 502) coupled to the head-mounted support structure (400); control circuitry (Fig. 5: 102) configured to supply content using the display (para [0036]); a non-removable lens (504) coupled to the head-mounted support structure (400) that is configured to present the content from the display in an eye box (para [0035]: “a viewing lens 504 may be positioned along optical axis 222 between display 502 and eye 501 (e.g., between lens assembly 104 and display 502) to focus light received from display 502 into eye 501.”); and a lens (104) coupled to head-mounted support structure (400) between the non-removable lens (504) and the eye box (501). Richards further teaches a controller storing information of the lens (para [0040]).
However, Richards fails to teach a removable supplemental lens removably coupled to the head-mounted support structure and wherein the removable supplemental lens is configured to store information that is retrieved by the control circuitry. 
Richards and Abele are related with respect to head-wearable apparatus. 
Abele teaches a head-wearable system (para [0002] and at least in Fig. 1 and Fig. 8), comprising a removable supplemental lens removably coupled to the head-mounted support structure (Fig. 1: depicts that lens 104 and 114 are a removable supplemental lens coupled to the frame or head mounted support structure 110, Fig. 8 similarly depicts removable lens 806 removably coupled to the frame 808), and wherein the removable lens is configured to store information (Fig. 8 and para [0057]: teaches lens 806 having a memory 812 storing information 
 Regarding claim 5, the combination of Richards and Abele teaches the system defined in claim 1, and Abele teaches further comprising a data reading device coupled to the head-mounted support structure, wherein the control circuitry is configured to use the data reading device to obtain the information from the removable supplemental lens (para [0057]: teaches a reader 804 having a memory reader 814 for reading the stored information in the lens 806 memory 812). 
Regarding claim 6, the combination of Richards and Abele teaches the system defined in claim 5, and Richards further teaches wherein the information comprises an eyeglasses prescription (para [0040]). 
Regarding claim 7, the combination of Richards and Abele teaches the system defined in claim 5, and Abele further teaches wherein the removable supplemental lens includes memory and wherein the data reading device is configured to obtain the information from the memory (para [0057]: teaches a reader 804 having a memory reader 814 for reading the stored information in the lens 806 memory 812). 
Regarding claim 9, the combination of Richards and Abele teaches the system defined in claim 5, and Abele further teaches wherein the removable supplemental lens includes circuitry (Fig. 8 and para [0057]: teaches EEPROM type memory, which is electrically erasable programmable i.e., memory erase circuit, and para [0058]: further teaches memory component 
Regarding claim 10, the combination of Richards and Abele teaches the system defined in claim 5, and Abele further teaches wherein the removable supplemental lens includes programmable read only memory (Fig. 8 and para [0057]: teaches EEPROM type memory, which is electrically erasable programmable), wherein the data reading device is configured to obtain the information from the programmable read only memory, and wherein the information comprises a lens characteristics of the removable supplemental lens ((para [0057]: teaches a reader 804 having a memory reader 814 for reading the stored information (lens characteristics) in the lens 806 memory 812)). 
Regarding claim 11, the combination of Richards and Abele teaches the system defined in claim 10, and Richards further teaches wherein the lens characteristic comprises a lens power associated with the removable supplemental lens (para [0004]). 
Regarding claim 12, the combination of Richards and Abele teaches the system defined in claim 10, and Richards further teaches wherein the lens characteristic comprises an aspherical lens power associated with the removable supplemental lens (at least in para [0004]: cylindrical power of the lens is disclosed). 
Regarding claim 14, the combination of Richards and Abele teaches the system defined in claim 1, and Abele further teaches wherein the control circuitry (Fig. 7: 716) is configured to obtain the information when the removable supplemental lens (706) is coupled to the head-mounted support structure (200) (see paras [0053-0056]). 
Regarding claim 15, the combination of Richards and Abele teaches the system defined in claim 14, and Abele teaches wherein the information comprises information selected from the group consisting of a username, a serial number, optical characteristics of the removable supplemental lens, and eyeglass prescription information (para [0053 and 0056]: teaches different lens characteristics, and para [0013]: teaches serial number of the lens among the different characteristic of the lens). 
Regarding claim 22, Richards teaches an electronic device (Fig. 4: 400) comprising: a display (Fig. 5: 502) that displays content; control circuitry (102); a non-removable lens system(504) configured to allow the display content to be viewed from eye boxes; a supplemental lens system (104); and head-mounted support structures (400) that support the display (502) and that support the non-removable lens system (504) between the eye boxes (501) and the display (502), wherein the supplemental lens system (104) is configured to be supported between the non-removable lens system (504) and the eye boxes (501). Richards further teaches a controller storing information of the lens (para [0040]).
However, Richards fails to teach a removable supplemental lens removably coupled to the head-mounted support structure and wherein the removable supplemental lens system is configured to store information, and wherein the control circuitry is configured to obtain the information from the removable supplemental lens system when the removable supplemental lens system is between the non-removable lens system and the eye boxes. 
Richards and Abele are related with respect to head-wearable apparatus. 
Abele teaches a head-wearable system (para [0002] and at least in Fig. 1 and Fig. 8), comprising a removable supplemental lens removably coupled to the head-mounted support structure (Fig. 1: depicts that lens 104 and 114 are a removable supplemental lens coupled to the . 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards and Abele as applied to claim 1 above, and further in view of Raffle et al. US 2017/0031435.
Regarding claim 2, the combination of Richards and Abele teaches the system defined in claim 1, except for further comprising: a gaze tracking system having a light emitter and an infrared image sensor, wherein the removable supplemental lens has a bar code that stores the information, wherein the bar code is opaque at infrared wavelengths and transparent at visible wavelengths, and wherein the image sensor is configured to read the bar code while the removable supplemental lens is removably coupled to the head-mounted support structure. 
In the same field of endeavor, Raffle teaches a wearable eye tracking system in HMD (at least in title and para [0027]), comprising a light emitter and infrared image sensor (para [0007), wherein the lens has a bar code that stores information (para [0030] and para [0089]), wherein the bar code is opaque at infrared wavelengths (para [0080]) and transparent at visible wavelengths (para [0088]), and wherein the image sensor is configured to read the bar code while the removable supplemental lens is removably coupled to the head-mounted support structure (para [0007] and para [0029-0030]). Accordingly, it would have been obvious to one of 
Regarding claim 3, the combination of Richards, Abele, and Raffle teaches the system defined in claim 2, and Raffle further teaches wherein the bar code comprises infrared-opaque-and-visible-light-transparent ink on a clear lens element in the removable supplemental lens (para [0088]). 
Regarding claim 4, the combination of Richards, Abele, and Raffle teaches the system defined in claim 3, and Abele further teaches wherein the information comprises information selected from the group consisting of: an eyeglass prescription, an eyeglass prescription date of expiration, a username, a manufacturing date, a manufacturer, a serial number, a manufacturing lot number, a model name, a model type, and information on optical characteristics of the removable supplemental lens (para [0053 and 0056]: teaches different lens characteristics, and para [0013]: teaches serial number of the lens among the different characteristic of the lens). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards and Abele as applied to claim 5 above, and further in view of Kingsbury et al. US 2018/0053050.
Regarding claim 8, the combination of Richards and Abele teaches the system defined in claim 5, but both fails to teach wherein the removable supplemental lens comprises text and wherein the data reading device is configured to obtain the information by optically reading the text. 
Kingsbury teaches, code of information on the lens presented in a variety of readable formats such as plain text or machine readable values such as QR codes or bar codes, and wherein data reading device configured to obtains the information of the lens by reading the . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards and Abele as applied to claim 5 above, and further in view of Sugimori US 2010/0103284.
Regarding claim 13, the combination of Richards and Abele teaches the system defined in claim 10, except for wherein the lens characteristic comprises an optical aberration associated with the removable supplemental lens. 
Sugimori, teaches an imaging system, wherein is data acquired from the attached lens unit with the imaging system (para [0042]), and the imaging system further comprises lens unit correction information (para [0042]), and stored information/characteristics of the lens is aberration (para [0042]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined optical apparatus of Richards and Abele by utilizing storing lens characteristics such as aberration as taught by Sugimori in order to process correction of the lens such as aberration based on the user’s preferences. 
Claims 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. US 2019/0265514 in view of Abele et al. US 2019/0041644 and Sullivan et al. US 2019/0028697.
Regarding claim 16, Richards teaches a head-mounted device (Fig. 5: 402), comprising: head-mounted support structures (Fig. 4: 400); a display (Fig. 5: 502) configured to display content (para [0036]); a non-removable lens system (504) having left and right lenses (although it is not specifically mentioned as left and right lenses, it is apparent for the HMD to have left 
However, Richards fails to teach a removable supplemental lens removably coupled to the head-mounted support structure and wherein the removable supplemental lens is configured to store information that is retrieved by the control circuitry. 
Richards and Abele are related with respect to head-wearable apparatus. 
Abele teaches a head-wearable system (para [0002] and at least in Fig. 1 and Fig. 8), comprising a removable supplemental lens removably coupled to the head-mounted support structure (Fig. 1: depicts that lens 104 and 114 are a removable supplemental lens coupled to the frame or head mounted support structure 110, Fig. 8 similarly depicts removable lens 806 removably coupled to the frame 808), and wherein the removable lens is configured to store information (Fig. 8 and para [0057]: teaches lens 806 having a memory 812 storing information or characteristic of the lens 806). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device of Richards by utilizing the claimed removable lens storing lens information as taught by Abele in order to in order to process correction of the lens based on the stored lens characteristics/information as required to the user’s preferences. 
The combination of Richards and Abele fails to teach a left and right positioners. 
Sullivan teaches a head mounted device, comprising a left and right positioners (Fig. 7 and para [0049], para [0054] and Fig.  7: teaches motor driver circuit 114 that position the lens left and right). Accordingly, it would have been obvious to one of ordinary skill in the art before 
Regarding claim 17, the combination of Richards, Abele and Sullivan teaches the head-mounted device defined in claim 16, but all of them fails to explicitly teach wherein the information comprises an interpupillary distance for a user and wherein the control circuitry is configured to use the left and right positioners to adjust a lens-center-to-lens-center spacing associated with the left and right lenses to match the interpupillary distance. However, Sullivan teaches a HMD device comprising a memory, wherein the memory stores interpupillary distance information (IPD), and a controller reads the IPD information from the memory and the controller configured left and right lens assemblies 60, 62 to laterally displace until the distance between lenses 64, 72 equals the user's interpupillary distance, as indicated by the data stored in mask memory 112 (see para [0054]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the HMD of Richards, Abele and Sullivan by adjusting interpupillary distance as taught by Sullivan in order to provide a HMD which allows for automatic adjustment to fit the user. 
Regarding claim 21, the combination of Richards teaches the head-mounted device defined in claim 16, and Richards further teaches wherein the information comprises a user's eyeglass prescription (para [0040])) and wherein the control circuitry is configured to adjust the left and right positioners based on the user's eyeglass prescription (para  [0050] and [0054]). 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, Abele and Sullivan as applied to claim 17 above, and further in view of Kingsbury et al. US 2018/0053050.
Regarding claim 18, the combination of Richards, Abele and Sullivan teaches the head-mounted device defined in claim 17, but three of them fails further comprising an optically readable pattern on the removable lens system that stores the information. 
Kingsbury teaches, code of information on the lens presented in a variety of readable formats such as plain text or machine readable values such as QR codes or bar codes, and wherein data reading device configured to obtains the information of the lens by reading the values of the QR codes or bar codes (para [0016] and paras [0035-0039]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical apparatus of Richards and Abele by utilizing the claimed text code information as taught by Kingsbury in order to provide biometric identification of individual using the lens. 
Regarding claim 19, the combination of Richards teaches the head-mounted device defined in claim 18, and Abele teaches further comprising an image sensor that optically reads the optically readable pattern to retrieve the information from the removable lens system (para [0017]: teaches the reader that read the code in the lens could be optical sensor). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, Abele, Sullivan and Kingsbury US 2018/0046859 as applied to claim 19 above, and further in view of Jarvenpaa US 2018/0046859.
Regarding claim 20, the combination of Richards teaches the head-mounted device defined in claim 19, but fails to teach wherein the image sensor comprises an infrared image sensor in a gaze tracking system. 
In the same field of endeavor, Jarvenpaa teaches image sensor comprise an infrared image sensor in a gaze tracking system (para [0070]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined optical .  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards and Abele as applied to claim 22 above, and further in view of Sullivan et al. US 2019/0028697.
Regarding claim 23, the combination of Richards and Abele teaches the electronic device defined in claim 22, but fails to teach further comprising lens positioners, wherein the control circuitry is configured to use the lens positioners to adjust a lens-to-lens spacing associated with left and right lenses in the non-removable lens system based on the information obtained from the removable supplemental lens system. 
Sullivan teaches a head mounted device, comprising a left and right positioners (Fig. 7 and para [0049], para [0054] and Fig.  7: teaches motor driver circuit 114 that position the lens left and right), and Sullivan further teaches Sullivan teaches the HMD device comprising a memory, wherein the memory stores interpupillary distance information (IPD), and a controller reads the IPD information from the memory and the controller configured left and right lens assemblies 60, 62 to laterally displace until the distance between lenses 64, 72 equals the user's interpupillary distance, as indicated by the data stored in mask memory 112 (see para [0054]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the HMD of Richards, Abele and Sullivan by adjusting interpupillary distance as taught by Sullivan in order to provide a HMD which allows for automatic adjustment to fit the user. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards and Abele as applied to claim 22 above, and further in view of Sheena US 2018/0256304.
Regarding claim 24, the combination of Richards and Abele teaches the electronic device defined in claim 22, but both fails to teaches wherein the information comprises an optical prescription associated with the removable supplemental lens system and wherein the control circuitry is configured to issue an alert to a user in response to determining that there is a mismatch between prescription of the user and the optical prescription associated with the removable supplemental lens system. 
However, Sheena teaches a system that is configured to issue an alert to a user in response to determining there is mismatch (para [0045]). Examiner, learns such systems are well known interface options with the technology available before the effective filing date of the invention. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical apparatus of Richards and Abele by utilizing the claimed alert system based on the mismatch as taught by Sheena in order to inform the user to make sure correct prescription of the lens is used. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards and Abele as applied to claim 22 above, and further in view of Yasugaki et al. US Patent No. 5,479,224.
Regarding claim 25, the combination of Richards and Abele teaches the electronic device defined in claim 22, but fails to teach wherein the information includes distortion information specifying an optical distortion associated with the supplemental lens system and wherein the control circuitry is configured to apply a compensating correction to the content being displayed on the display based on the distortion information.
In the same field of endeavor, Yasugaki teaches image display device (title and Fig. 2), wherein the information includes distortion information specifying an optical distortion . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872